Welsh, P. J.
This is a petition for review of a decision of the Board of Review of the Division of Employment pursuant to General Laws Chapter 151 A, §42. It is unnecessary to discuss the merits of the case because it is apparent that the Appellate Division of the District Courts lacks jurisdiction to entertain this appeal.
General Laws Chapter 151 A, §42 makes it clear that further appellate review after a final decision of the District Court Department either affirming or annulling the decision of the Division of Employment Security is by way of a direct appeal to the Supreme Judicial Court and not by way of a report to the appellate division. Sinclair v. Director, Division of Employment Security, 8 Mass. App. Dec. 13, 14 (1954); see Stowe v. Libby, 18 Mass. App. Dec. 188, 190 (1960). Appellate Divisions are granted a limited role in judicial review OFuecisions issued by the Division of Employment Security by way of hearing and disposing of Petitions to establish reports. MacLeod v. Hodgman, 1981 Mass. App. Div. 69; Rule 140, Dist./Mun. Cts. Supp. R. Civ. P. The present matter is a report and *326not a petition to establish a report.
It appearing that jurisdiction of this appeal is lacking, it is ordered that the report be discharged.

So ordered.